United States Court of Appeals
                     For the First Circuit

No. 15-1828

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         CARLOS VÁZQUEZ,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                              Before
                 Torruella, Lipez, and Thompson,
                         Circuit Judges.


     Andrew S. McCutcheon, Research and Writing Specialist, Eric
Alexander Vos, Federal Public Defender, and Vivianne M. Marrero-
Torres, Assistant Federal Public Defender, Supervisor, Appeals
Section, on brief for appellant.
     Juan Carlos Reyes-Ramos, Assistant United States Attorney,
Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Mariana E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, on brief for appellee.



                         April 20, 2017
            TORRUELLA, Circuit Judge.            Defendant Carlos Vázquez

appeals his sentence for possession of a firearm in furtherance of

a     drug-trafficking   offense     and    possession     with    intent    to

distribute controlled substances.          We affirm.

                                  BACKGROUND

            On October 31, 2014, local and federal agents searched

the residence where Vázquez lived with his girlfriend and their

two-year-old child; they also searched four vehicles belonging to

him.    The agents discovered cocaine, crack cocaine and marijuana,

drug paraphernalia, two loaded assault rifles, a loaded pistol,

and more than one hundred fifty rounds of ammunition.              Some of the

ammunition and "a large quantity of crack cocaine" were lying in

plain view in the master bedroom, and marijuana, cocaine, and drug

paraphernalia were lying on the dining room table.

            Pursuant to a plea agreement, Vázquez pled guilty to

violating 18 U.S.C. § 924(c)(1)(A)(i) ("Count 1") and 21 U.S.C. §§

841(a)(1) and (b)(1)(B)(iii) ("Count 5").           The parties recommended

a sentence of sixty months' imprisonment for Count 1, the statutory

minimum.    For Count 5, Vázquez recommended a sentence of thirty-

seven months, and the Government recommended sixty months.                  The

imprisonment terms were to run consecutively.

            At sentencing, the district court calculated recommended

sentences of sixty months for Count 1 and thirty-three to forty-

one    months   for   Count   5   under    the   United   States   Sentencing

                                     -2-
Guidelines     (the    "Guidelines").              The   district     court    discussed

Vázquez's      possession       of    three    guns,       including     "two     assault

weapons," "high-capacity" magazines, and various drugs and drug

paraphernalia "inside his house where a one-and-a-half-to-two-

year-old minor lived" and in his vehicles.                         It also "considered

Mr. Vázquez's upbringing" and the need for deterrence, "especially

here in Puerto Rico, where . . . there is just too much crime."

The district court recognized that murder rates had "gone down"

substantially, which it attributed to "people like Mr. Vázquez

[being] off the streets" and "the firearms initiative between the

Department     of     Justice    of     Puerto      Rico    and    the   United   States

Attorney's Office."

             Weighing the sentencing factors set forth in 18 U.S.C.

§   3553(a),    the    district       court    determined         that   a   sixty-month

sentence for Count 1 was "not an appropriate sentence" because

even "one pistol, one revolver," would get a sixty-month minimum

sentence, but Vázquez had "two assault weapons, a pistol, [and] a

tremendous amount of ammunition."                  Thus, "sixty months [did] not

reflect the seriousness of the offense," "protect the public" from

Vázquez, or promote deterrence.

             The    district         court    therefore      sentenced       Vázquez    to

eighty-four     months'     imprisonment           for     Count    1.       However,   it

expressed      "concern"    about        the       Government's       above-Guidelines

recommendation of sixty months' imprisonment for Count 5.                               It

                                             -3-
therefore sentenced Vázquez within the Guidelines, although it

considered "a sentence at the higher end" of the Guidelines range

"appropriate" given "the amount of drugs" and the presence of "a

toddler" and imposed a sentence of forty-one months for Count 5.

The sentences were to be served consecutively, for a total of 125

months of imprisonment.

             Vázquez timely appealed his sentence.

                                   ANALYSIS

             Vázquez   argues     that   the    district   court   committed

procedural    error    by   (1)   rejecting    Vázquez's   upbringing   as   a

mitigating factor, (2) imposing an upward variance based primarily

on deterrence, rather than case-specific factors, and (3) failing

to address his disparity arguments.           Vázquez also asserts that the

sentence was substantively unreasonable.             We review sentencing

decisions for procedural and substantive reasonableness, employing

a deferential abuse-of-discretion standard.1           See United States v.

Arroyo-Maldonado, 791 F.3d 193, 197 (1st Cir. 2015).


1  The Government contends that Vázquez forfeited his arguments
that the district court did not consider his upbringing, factors
other than deterrence, or his sentencing disparity precedent. He
did not. Vázquez addressed his upbringing, the need to consider
factors other than deterrence, and sentencing disparity in both
his sentencing memorandum and at the sentencing hearing, and he
lodged a general objection after the district court's sentence.
The district court therefore had notice of Vázquez's arguments and
his disagreement with the sentence, and that satisfies the purpose
of the objection requirement.      See United States v. Ortiz-
Rodríguez, 789 F.3d 15, 18 (1st Cir. 2015) (finding no forfeiture
where defendant "raised the same basic challenge to the

                                      -4-
A.   Vázquez's Sentence Was Not Procedurally Unreasonable

           Vázquez's arguments for why the district court committed

procedural error rest on a misreading of its rationale.     First,

the district court did not "refuse[] to consider his upbringing";

it specifically stated that it did so, but it considered the

circumstances of Vázquez's crime -- particularly his possession of

multiple weapons and the presence of a child near large quantities

of drugs -- more important.

           Similarly, the district court did not base its sentence

"primarily on deterrence" and crime in Puerto Rico.   In fact, the

district court was primarily concerned with the individual aspects

of Vázquez's crime.   Its discussion of crime in Puerto Rico was

just one of many factors it considered, and "the incidence of

particular crimes in the relevant community appropriately informs

and contextualizes the relevant need for deterrence."2      Ortiz-

Rodríguez, 789 F.3d at 19 (quoting United States v. Flores–

Machicote, 706 F.3d 16, 23 (1st Cir. 2013)).   In addition, we give



reasonableness of the sentence [in the district court] that [he
then made] on appeal"); United States v. Taylor, 54 F.3d 967, 972
(1st Cir. 1995) (explaining that the raise-or-waive rule allows
district courts to correct errors and "prevents sandbagging").
2  If, as Vázquez suggests, the district court had relied primarily
on its unsupported finding that Puerto Rico's murder rate had
fallen significantly between 2011 and 2014 "based on the firearms
initiative" to justify its upward variance, he might have had a
stronger argument.    The district court did not do that here,
however.


                                -5-
"significant weight" to the district court's statement that it

considered the 18 U.S.C. § 3553(a) sentencing factors.                   United

States v. Torres-Landrúa, 783 F.3d 58, 68 n.12 (1st Cir. 2015)

(quoting United States v. Santiago-Rivera, 744 F.3d 229, 233 (1st

Cir. 2014)).

             Finally, the district court heard Vázquez's disparity

argument and the Government's counterargument at the sentencing

hearing,   and   it   stated    that    it     had    "considered   [Vázquez's]

sentencing    memorandum,"     which    made    the    disparity    argument   in

detail.    The district court then explained various individualized

factors that supported its sentence.             "[A] court's reasoning can

often be inferred by comparing what was argued by the parties . . .

with what the judge did."       United States v. Turbides-Leonardo, 468
F.3d 34, 41 (1st Cir. 2006); see also United States v. Landrón-

Class, 696 F.3d 62, 78 (1st Cir. 2012).               Here, we can infer that

the district court determined that the particular facts of this

case made it dissimilar to the cases cited by Vázquez.               It did not

abuse its discretion in doing so.

B.   Vázquez's Sentence Was Not Substantively Unreasonable

             "[T]he linchpin of a reasonable sentence is a plausible

sentencing rationale and a defensible result."               United States v.

Martin, 520 F.3d 87, 96 (1st Cir. 2008).              "Because we have already

found the district court's sentencing rationale to rest within the

range of acceptable discretion, 'we limit our review to the

                                       -6-
question of whether the sentence, in light of the totality of the

circumstances, resides within the expansive universe of reasonable

sentences.'"   United States v. Pedroza-Orengo, 817 F.3d 829, 837

(1st Cir. 2016) (quoting United States v. King, 741 F.3d 305, 308

(1st Cir. 2014)).

           Vázquez's   sentence     for   Count    5      was    within    the

Guidelines, his total sentence was only five months more than the

120 months requested by the Government pursuant to his plea

agreement (which would have triggered an appeal waiver), and there

are   aggravating   circumstances    in   this    case.         The   sentence

therefore "resides within the expansive universe of reasonable

sentences."    Pedroza-Orengo, 817 F.3d at 837 (quoting King, 741
F.3d at 308); see also United States v. Pantojas-Cruz, 800 F.3d
54, 62-63 (1st Cir. 2015).

                             CONCLUSION

           For the reasons stated, we affirm Vázquez's sentence.

           Affirmed.




                                    -7-